IN THE SUPREME COURT OF THE STATE OF DELAWARE

JEFFREY CLARK,                             §
                                           §     No. 114, 2019
      Defendant Below,                     §
      Appellant                            §     Court Below: Superior Court
                                           §     of the State of Delaware
            v.                             §
                                           §     Cr. ID: N1503017606A
STATE OF DELAWARE,                         §
                                           §
      Plaintiff Below,                     §
      Appellee.                            §


                         Submitted: November 6, 2019
                         Decided:   January 14, 2020



Before VALIHURA, VAUGHN, and TRAYNOR, Justices.



Upon appeal from Superior Court of the State of Delaware. AFFIRMED.


Christopher S. Koyste, Esquire, Wilmington, Delaware, Counsel for Appellant.

Abby L. Adams, Esquire, Department of Justice, Wilmington, Delaware, Counsel
for Appellee.




TRAYNOR, Justice:
      Jeffrey Clark and two of his associates, Rayshaun Johnson and Christopher

Harris, were indicted on charges of murder in the first degree, conspiracy in the first

degree, possession of a firearm during the commission of a felony, and possession

of a deadly weapon by a person prohibited, for their roles in the shooting death of

Theodore “Teddy” Jackson. After Harris pleaded guilty to the conspiracy charge and

entered into a cooperation agreement with the State, the Superior Court granted

Clark’s request that his case be tried separately from Johnson’s. Johnson’s case went

to trial first, and a jury convicted him on all indicted charges. Then, after a nine-day

trial in September 2017, a jury found Clark guilty of attempted assault in the second

degree—purportedly a lesser-included offense of murder in the first degree, and

conspiracy in the second degree, a lesser included offense of conspiracy in the first

degree.

      Before he was sentenced, Clark moved the Superior Court “to enter a

judgment of acquittal for the convicted counts of attempted assault in the second

degree, reducing the counts of conviction to counts supported by the evidence; that




                                              2
is, attempted assault third degree and conspiracy third degree.”1 The court denied

Clark’s motion and eventually sentenced Clark to four years’ incarceration, followed

by descending levels of supervision.

       In this direct appeal, Clark makes a single claim—that despite the inescapable

fact that Teddy Jackson, the only victim identified in the indictment, is dead, the

State failed to present sufficient evidence at trial to support the jury’s finding that

Clark, at the time of the alleged crime, intended to cause “serious physical injury.”

And because intent to cause “serious physical injury,” as opposed to mere “physical

injury,” is an element of attempted assault in the second degree, according to Clark,

the Superior Court erred when it denied his post-trial motion for judgment of

acquittal. For the reasons that follow, we conclude that Clark’s claim is without

merit, and we therefore affirm the Superior Court’s judgments of conviction.

                               Facts and Procedural History

       On April 3, 2014, a young man approached Doris Reyes, the mother of one of

Clark’s children, and delivered a threatening message intended for Clark. The young



1
  App. to Appellant’s Opening Br. A334 (hereinafter “A__”). For the purpose of this appeal, the
relevant difference between attempted assault in the second degree and attempted assault in the
third degree is the seriousness of the intended injury to the victim. “Serious physical injury” must
be intended to support the second degree assault charge, while mere “physical injury” is required
for third degree assault. Attempted assault in the second degree is a felony, while attempted assault
in the third degree is a misdemeanor. And because conspiracy in the second degree applies to the
promotion or facilitation of a felony, a reduction of Clark’s attempted assault conviction to a
misdemeanor level would dictate a commensurate reduction of his conspiracy conviction.

                                                     3
man referred to a “situation he had with [Clark] years ago” and told Reyes and her

daughter, “When you see Jeff, say goodbye to him because that will be the last time

you see him.”2 Reyes relayed the message to Clark by telephone, who became

aggravated and upset upon hearing this news.3 Clark was with co-defendants, Harris

and Johnson, when he received the call from Reyes describing the threatening

encounter.

      Harris testified that Clark appeared upset and irate, and wanted to find the man

who made the threat so that he could “do something to him.”4 Clark believed that

the young man who made the threat was named Kyle, and Clark “wanted to fight”

him.5 Clark told Reyes “not to worry,” assuring her that “he wasn’t going to let

anything happen” to her or their child.6 Clark explained that, “[i]f he had to take

him in the middle of the street, fight him, then he would.”7 Reyes informed Clark

that Kyle was wearing “Army fatigue pants and a black shirt, or black jacket.”8

Thereafter, Clark “took off running, looking for Kyle.”9




2
  A128.
3
  Id.
4
  A139–40.
5
  A261.
6
  A128.
7
  A130.
8
  A261–62.
9
  A262.

                                             4
       Clark, Johnson, and Harris spent the evening searching for Kyle. During their

pursuit, they encountered Marcel Swanson at a nearby corner store. Clark asked

Swanson about Kyle and explained that he had disrespected someone in his family.

Swanson described Clark’s demeanor during their interaction as “angry” and “real

aggressive.”10 Swanson also noted that Clark was shirtless, wearing “black jeans

and. . . red shoes,”11 with a gun tucked in his waistband.

       The three men left the store in a car driven by Bryshere Giles and continued

searching for Kyle. When they saw someone matching Kyle’s description, they

parked the car. Next, according to Harris’s testimony, Johnson and Clark exited the

car wielding firearms. Shortly thereafter, Harris heard approximately ten gunshots,

then Clark—still sporting black pants and red shoes—and Johnson “ran back to the

car.”12 Upon their return, they told Giles to drive away and said “we got him.”13 The

victim was actually a man named Teddy Jackson, who died that evening as the result

of multiple gunshot wounds.

       Marcel Swanson’s testimony corroborated Harris’s in several material

respects. Swanson was also at the corner store, when he saw Clark, Johnson, and




10
   Id.
11
   A60.
12
   A141.
13
   A141.

                                              5
Harris “hop in the car and take off.”14 Swanson left the store and walked in a

southerly direction on Van Buren Street. He then heard several gunshots and, in

short order, saw Clark and Johnson “running towards the car,”15 which left the scene.

As Swanson continued to walk to his home, he saw “a man on the ground”16 and

“smelled the gun powder.”17

       Five or so minutes after Swanson heard the gunshots, Johnson called him on

the phone. Swanson recounted for the jury what Johnson had to say:

              He tells me, remember the guy Kyle that we was looking for?
       Well, I think we found him. I think we got him. 18

       During that conversation and again later that evening, Swanson informed

Johnson that the person he saw on the ground “could have been the wrong person.”19

Swanson was right—Clark and Johnson got the wrong person.             It was Teddy

Jackson—not “Kyle”—who the police found lying in the street with multiple

gunshot wounds. They also found two different types of numerous shell casings.

       Clark testified in his own defense. Although he acknowledged that, after

Reyes relayed Kyle’s threat, he “wanted to fight Kyle,”20 he attempted to pin the

shooting of Jackson on Johnson and Harris. Clark told the jury that, after dropping


14
   A61.
15
   A62.
16
   Id.
17
   A63.
18
   Id.
19
   Id.
20
   A261.
                                             6
off two of his children at Johnson’s mother’s house, he got into Bryshere Giles’ car

with Johnson, Harris, and Harris’s female companion, Adrian Moody. The group

traveled to Second and Harrison where Reyes provided additional information about

the person who had threatened Clark, including that he was wearing Army fatigue

pants and a black shirt or jacket. Armed with this information, Clark removed his

earrings, nose ring, and his shirt, and “took off running, looking for Kyle.”21

         According to Clark’s testimony, he was unable to find Kyle, so eventually he

and the others got back in Giles’ car. As the group cruised around the neighborhood

continuing to look for Kyle, Harris and Johnson spotted Marcel Swanson so Giles

stopped the car so that they could talk with Swanson. Clark admitted that he was

“still kind of aggressive” and personally asked Swanson if he had seen Kyle;

Swanson said that he had not.

         To this point, Clark’s testimony did not conflict materially with Swanson’s

and Harris’s testimony. Thereafter, however, there was a radical difference. Clark

testified that, after the encounter with Swanson, he got back in Giles’ car and put his

shirt and earrings back on and replaced his nose ring. According to Clark, as Giles

was driving away, Harris noticed a man on the street who fit the description that

Reyes had provided, and Johnson ordered Giles to pull over. Clark claimed that he

tried to persuade Harris and Johnson that the person who had attracted their attention


21
     A262.
                                              7
was not Kyle but that his efforts were unavailing. Clark then testified that Johnson

and Harris, both armed—Johnson with a silver Smith & Wesson semiautomatic

firearm and Harris with an “all-black semiautomatic”—got out of the car, after which

Clark heard several gunshots. Once the shooting stopped, under Clark’s version,

Johnson, with his “firearm ajar,”22 and Harris, with his “weapon . . . still intact,”23

got back in the car. Giles, Johnson, and Clark then returned to Johnson’s mother’s

house, where Clark collected his children, having left them there in Johnson’s

mother’s care so that he could hunt for Kyle, got in his vehicle, and went home.

         Lest this recitation of the basic facts adduced at trial leave the impression that

the jury’s determination hinged solely on a credibility battle between Harris and

Swanson on one side and Clark on the other, it bears noting that there was other

evidence tending to corroborate Harris’s and Swanson’s testimony. For instance,

consistent with Swanson’s observation that the person who approached him earlier

looking for Kyle and later running to the car after the gunshots were heard was

wearing red shoes, the police found two pairs of red Chuck Taylor Converse

sneakers—one high-top and one low-top—during their search of Clark’s residence.

         More damning yet was the testimony of Ronald Jackson, Teddy Jackson’s

cousin who was housed in the same pod as Clark at Howard R. Young Correctional



22
     A263.
23
     Id.
                                                 8
Institution (“HRYCI”) in November 2016, ten months before Clark’s trial. After

overhearing Clark comment on what Jackson interpreted to be the shooting of his

cousin, Jackson asked Clark if he was in HRYCI for shooting Teddy Jackson. Clark

admitted that he was and tried to apologize, telling Jackson at first that “he was there

but he didn’t actually do it.”24 Jackson later overheard Clark tell others that “he got

out of the car, but . . . told his lawyer that he didn’t get out of the car.”25 Jackson

also heard Clark say that there were three guns involved, saying that there was “a

nine, a .40 and . . . a 38,”26 and that Clark and his friends “all shot but his friends

[were] the ones who . . . initially started shooting . . ..”27 Thereafter, in direct

conversation with Jackson, Clark said that “he shot . . . [but] that he didn’t shoot

[Jackson’s] cousin.”28

       During the prayer conference that preceded the parties’ closing arguments,

Clark requested—despite Teddy Jackson’s death— that the court instruct the jury on

the lesser-included offenses of attempted assault third degree (under the murder in

the first degree count) and conspiracy in the third degree (under the conspiracy in

the first degree count). As noted by the Superior Court in its post-trial order, “[Clark]




24
   A196.
25
   Id.
26
   Id.
27
   Id.
28
   A197.

                                               9
also agreed that there was a rational basis in the evidence for instructions on

attempted assault second degree and conspiracy second degree.”29

       Implicit in Clark’s argument during the prayer conference and now explicit in

his argument before us was his contention that the jury could find that he was

innocent of Teddy Jackson’s killing but subject to conviction of an attempted assault

on the young man named Kyle, who was never found. The State objected, noting

that Clark was not indicted on an unconsummated assault of Kyle and that attempted

assault was not a lesser-included offense of the charged offense—murder in the first

degree. Nevertheless, the court granted Clark’s request, but added instructions for

attempted assault second degree and conspiracy in the second degree.30

       Most relevant to Clark’s argument on appeal are the attempted assault

instructions, which were as follows:

              In order to find the defendant guilty of attempted assault in the
       second degree as an included offense of Count I of the indictment, you
       must find that all of the following elements have been established
       beyond a reasonable doubt: The defendant attempted by his own
       voluntary act to cause serious physical injury to another person; two,
       the defendant’s acts, under the circumstances as he believed them to be,
       constituted a substantial step in a course of conduct planned to
       culminate in his commission of the crime of assault in the second
       degree; and three, the defendant acted intentionally.


29
   State v. Clark, 2018 WL 7197607, at *3 (Del. Super. Ct. Oct. 1, 2018).
30
   The Superior Court explained the range of lesser-included offense options given to the jury as
follows: “The jury was instructed on charges of murder first degree, and—as lesser-included
offenses thereof—murder second degree, attempted assault second-degree and attempted assault
third degree; the jury also received instructions also on conspiracy first degree and—as lesser-
included offenses thereof—conspiracy second degree and conspiracy third degree.” Id.
                                                  10
                                       ***

                [I]n the event you are at an impasse and are unable to reach a
         unanimous verdict on the charge of attempted assault in the second
         degree, you should then consider the included offense of attempted
         assault in the third degree.

                                       ***

                In order for a defendant to be found guilty of attempted assault
         in the third degree as an included offense of Count I of the indictment,
         you must find that all of the following elements have been established
         beyond a reasonable doubt: The defendant attempted, by his own
         voluntary act, to cause physical injury to another person; the
         defendant’s acts under the circumstances as he believed them to be
         constituted a substantial step in a course of conduct planned to
         culminate in his commission of the crime of assault in the third degree;
         and, three, the defendant acted intentionally. 31

         The court also instructed the jury on the concepts of accomplice liability and

transferred intent.

         In his closing argument, Clark argued that the jury should reject the testimony

of Swanson and Harris and accept his version of the relevant events in its entirety.

And because Clark said that he only wanted to fight the man named Kyle and took

no part in the shooting of Teddy Jackson, he was blameless on the murder charges,

including the conspiracy to commit murder. Clark, however, having admitted on the

stand that he intended to injure Kyle—though not seriously—invited the jury to

convict him of attempted assault in the third degree. The State countered Clark’s



31
     A320 (emphasis added).
                                               11
contention that the evidence did not support a finding that Clark intended to cause

Kyle (or anyone else) serious physical injury by noting that “[y]ou don’t bring guns

to fistfights.”32 According to the State, Clark’s protracted—and agitated—search,

while armed, of a person who had threatened to kill him shows that Clark intended

to shoot and kill Kyle. The State also argued that, even if Clark was not the shooter

who caused Teddy Jackson’s death, he was still culpable under the concept of

accomplice liability.

       As mentioned at the outset, the jury convicted Clark of attempted assault in

the second degree and conspiracy in the second degree. Before he was sentenced,

Clark moved under Superior Court Criminal Rule 29(c) for judgment of acquittal

challenging the sufficiency of the evidence on the “serious physical injury” element

of attempted assault in the second degree. In his motion, Clark emphasized that ‘[a]t

issue . . . [was] the sufficiency of the evidence in relation to what kind of harm or

injury . . . Clark attempted to inflict upon Kyle.”33 He contended that, “at best, [the

evidence] demonstrated an attempt to cause physical injury, not serious physical

injury”34 and, therefore, asked the court to reduce his felony level attempted assault

and conspiracy convictions to misdemeanor attempted assault and conspiracy

convictions.


32
   A301.
33
   A347.
34
   A345.
                                             12
       In the Superior Court’s analysis of Clark’s novel argument, in which the court

appears to have recognized that the actual victim of Clark’s crime was Teddy

Jackson,35 it did not assign any weight to Jackson’s death in its assessment of the

kind of harm or injury that Clark intended to inflict on the victim of his wrath.

Instead, the court indulged Clark and limited its inquiry to his conduct in preparation

for the never-consummated encounter with Kyle. After a careful analysis of all of

the evidence, the court concluded that a reasonable trier of fact could find beyond a

reasonable doubt that Clark intended to cause serious physical injury to another on

the night he hunted—but did not find—Kyle. The court therefore denied Clark’s

motion for judgment of acquittal and sentenced him as described above. This appeal,

challenging the Superior Court’s denial of the motion, followed.

                                            Discussion

       “On appeal from the denial of a motion for judgment of acquittal, this Court

decides de novo whether any rational trier of fact, viewing the evidence in light most

favorable to the State, could find a defendant guilty beyond a reasonable doubt of all

the elements of the crime. For the purposes of this inquiry, this Court does not

distinguish between direct and circumstantial evidence of defendant’s guilt.”36


35
   The court was satisfied that the trial record showed that “‘Kyle’ . . . was the object of Clark’s ire
on the night of his crimes and Clark’s intended target for retaliation. Teddy Jackson was,
unfortunately, dressed in a manner similar to ‘Kyle’ that night and became the innocent victim of
Clark’s and his friends’ efforts to exact that retaliation.” State v. Clark, 2018 WL 7197607, at *1
n4. (Del. Super. Ct. Jan. 30, 2019).
36
   Cline v. State, 720 A.2d 891, 892 (Del. 1988) (footnote omitted).
                                                      13
          On appeal, Clark refines his argument in support of his contention that the

evidence was insufficient to support a finding that he intended to cause serious

physical injury to anyone on the night Teddy Jackson was shot. In particular, Clark

has now clarified that, under his argument, the intended victim of the attempted

assault was Kyle and, therefore, the jury was required to limit its inquiry—and that,

correspondingly, we are to limit our appraisal of the sufficiency of the evidence—to

what type of injury he intended to inflict on Kyle, if he had only found him, and not

on the injury actually inflicted on the murder victim—Teddy Jackson—named in the

indictment. According to Clark, because his intent was to engage in a run-of-the-

mill street fight with Kyle—the kind of fight that typically does not result in serious

physical injury—he should not have been convicted of attempted assault in the

second degree.

          Under the Delaware Criminal Code, “[a] person is guilty of assault in the

second degree when . . . [t]he person causes serious physical injury to another

person.”37 “Serious physical injury” is defined by the Delaware Criminal Code as

“physical injury which creates a substantial risk of death, or which causes serious

and prolonged disfigurement, prolonged impairment of health or prolonged loss or

impairment of function of any bodily organ . . . .”38 In contrast, mere “‘physical


37
     11 Del. C. § 612(1).
38
     11 Del. C. § 222(26).

                                              14
injury’ means impairment of physical condition or substantial pain.’”39 And as the

court instructed the jury, “[a] person is guilty of an attempt to commit a crime if the

person . . . [i]ntentionally does or omits to do anything which, under the

circumstances as the person believes them to be, is a substantial step in a course of

conduct planned to culminate in the commission of the crime by the person.”40

Finally, that “[t]he actual result differs from that intended or contemplated, as the

case may be, only in the respect that a different person . . . is injured” will not negate

the element of intention or knowing causation. 41

       Clark’s argument that the evidence that he intended to cause serious physical

injury was deficient fails for three very simple reasons. First, even if we were to

accept the dubious premise that the only relevant question was what Clark intended

to do to Kyle as opposed to what he or his co-conspirators actually did to Teddy

Jackson, the evidence easily supports a finding that Clark intended to seriously injure

Kyle. Second, Clark’s argument rests on a flawed premise—that though he was

charged with the murder of Teddy Jackson, that murder charge somehow includes a

lesser offense of attempting to assault an unknown and unrelated person named

‘Kyle.’ And third, if, as Clark urges, the attempted assault of Kyle is truly a lesser




39
   11 Del. C. § 222 (23).
40
   11 Del. C. § 531(1).
41
   11 Del. C. § 262(1). This is known as the doctrine of transferred intent.
                                                     15
included offense of the murder of Teddy Jackson, then the harm suffered by Jackson,

standing alone, provides sufficient evidence of the harm Clark intended for Kyle.

          For starters, Clark himself admitted that he intended to harm Kyle and

engaged, in the Superior Court’s words, in a “frenzied search”42 so that he could do

so. This characterization is supported by the evidence, which included Clark’s own

description of how he doffed his shirt, earrings, and nose ring before running down

the street in search of Kyle. As aptly noted by the Superior Court, witnesses

described Clark’s demeanor variously as “upset,” “aggravated,” “aggressive,” “real

aggressive,” “irate,” and “real angry,” as he searched for Kyle.43 Clark, moreover,

did not set upon his task alone but, instead, enlisted the assistance of two friends. In

contrast to the impromptu street fight that Clark claims was in the offing, the

evidence paints a picture of an enraged Clark intending to carry out a violent

premeditated attack on Kyle. Accordingly, the Superior Court found—correctly, we

conclude—that the jury could draw reasonable inferences from this evidence that

would support a finding beyond a reasonable doubt that Clark was enraged and

intended to cause Kyle serious physical injury.

          That alone would be fatal to Clark’s argument and sufficient to sustain the

Superior Court’s ruling. But the Superior Court’s review of the evidence appears


42
     2018 WL 7197607 at *5.
43
     Ex. A to Opening Br. at 4, 6–7.

                                              16
not to have considered perhaps the most salient fact—Clark armed himself with a

firearm in anticipation of his confrontation with Kyle. 44 This fact is supported by

Swanson’s testimony and Clark’s jailhouse admission to Ronald Jackson. And it

would be eminently reasonable for a juror to conclude beyond a reasonable doubt

that, given Clark’s mental state, had he found Kyle, he would have used the firearm

to cause, at a minimum, serious physical injury. 45

       The sufficiency of the evidence for “serious physical harm” aside, Clark’s

theory also contains a legal error. Clark has yet to explain how the offense that he

says should be the sole focus of our review of the sufficiency of the evidence—an

uncharged attempt to assault Kyle, entirely divorced from the actual shooting of

Teddy Jackson—falls within this statutory definition of included offenses. Our

Criminal Code sets the parameters for a jury’s consideration of lesser-included

offenses in subsections (b) and (c) of 11 Del. C. § 206. Notably, subsection (b) states




44
   Clark would have us ignore this fact because the jury acquitted him on the weapons charge. But
under our inconsistent-verdict jurisprudence, we are not as constrained by that acquittal as Clark
suggests. “Under the rule of jury lenity, this Court may uphold a conviction that is inconsistent
with another jury verdict if there is legally sufficient evidence to justify the conviction.” King v.
State, 126 A.3d 631 (TABLE), 2015 WL 5168249, at *2 (Del. Aug. 26, 2015) (citing Tilden v. State,
513 A.2d 1302, 1306-07 (Del. 1986); see also Graham v. State, 171 A.3d 573 (TABLE) 2017 WL
4128495, (Del. Sept. 18, 2017) (upholding resisting-arrest-with-force-or-violence conviction
despite jury’s acquittal on offensive-touching charge.)
45
   See Lewis v. State, 977 A.2d 898 (TABLE), 2009 WL 2469254, at *3 (Del. Aug. 13, 2009) (An
accomplice who knew or should have known that a handgun would be used during a robbery had
the required individual culpability necessary for a conviction of attempted assault in the second
degree.).

                                                     17
that “[a] defendant may be convicted of an offense included in an offense charged in

the indictment or the information.”46 The statute then describes when an offense is

considered to be “included.” Pertinent to this case, “an offense is so included when

. . . it is established by the proof of the same or less than all the facts required to

establish the commission of the offense charged.”47 Subsection (c) of § 206 limits

the court’s obligation to charge the jury with respect to an included offense to those

instances where “there is a rational basis in the evidence for a verdict acquitting the

defendant of the offense charged and convicting the defendant of the included

offense.”48 At oral argument, Clark’s counsel effectively admitted that the attempted

assault and related conspiracy convictions that he believes should have been reduced

from felonies to misdemeanors were not offenses “included” in the indictment’s

murder in the first degree count but are the result of Clark’s admissions during his

trial testimony to the commission of other uncharged crimes.49 We reject this effort

by Clark to shift the focus of this Court’s analysis from the crimes charged and other

offenses “included”—as defined by § 206—in those crimes to an uncharged crime

of Clark’s choosing.




46
   11 Del. C. § 206(b) (emphasis added).
47
   11 Del. C. § 206(b)(1) (emphasis added).
48
   11 Del. C. § 206(c) (emphasis added).
49
    Oral Argument Video at 6:03–7:54, https://courts.delaware.gov/supreme/oralarguments/
download.aspx?id=3266.
                                              18
          But even if we were to accept Clark’s argument that the attempted assault on

Kyle was a lesser included offense of Teddy Jackson’s murder, his argument would

still fail for one compelling reason: if the basis for instructing the jury on the

attempted assault charge is that it is a lesser included offense under the indictment’s

murder in the first degree count, then we must assess the sufficiency of the evidence

of Clark’s intent in relation to the injury intended to be inflicted upon Teddy Jackson,

the victim of multiple gunshot wounds. Put another way, the jury was free to

consider the fate that befell Teddy Jackson in assessing what Clark and his

compatriots intended for Kyle—because the attempted assault on Kyle is a lesser

included offense, established by “the same or less than all the facts required to

establish the” charge of Teddy Jackson’s murder.50 And it goes without saying that

the multiple shots fired at Jackson were intended to cause, at the very least,

prolonged disfigurement and impair his health; in the event, they caused his death.

          When we train our attention on the crimes charged in the indictment, our task

is simplified. Clark was charged with shooting or participating in the shooting death

of Teddy Jackson. Clark himself acknowledged that, if a trier of fact were to credit

Swanson’s and Harris’s testimony, a guilty verdict on the murder in the first degree




50
     11 Del. C. § 206(b)(1).

                                               19
charge would be unassailable on sufficiency of the evidence grounds.51 He also

agreed that the crime committed against Teddy Jackson was more than an attempt—

it was murder.52 It follows as a matter of logic that if the evidence was sufficient to

sustain the offense charged, it is necessarily sufficient to sustain a conviction of any

offense included in it.

                                         Conclusion

      The judgments of conviction of the Superior Court are affirmed.




51
   Oral Argument Video at 8:40–9:20, https://courts.delaware.gov/supreme/oralarguments/
download.aspx?id=3266.
52
   Oral Argument Video at 14:36–14:47, https://courts.delaware.gov/supreme/oralarguments/
download.aspx?id=3266.
                                              20